                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

        Terrance L. James-Bey,           )           JUDGMENT IN CASE
                                         )
               Plaintiff,                )             1:19-cv-00020-MR
                                         )
                   vs.                   )
                                         )
   N.C. Dept. of Public Safety, et al,   )
                                         )
                                         )
              Defendants.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 26, 2020 Order.

                                               May 26, 2020




         Case 1:19-cv-00020-MR Document 67 Filed 05/26/20 Page 1 of 1
